Per Curiam.

The respondent was admitted to the Bar on May 6,1936 at a term of the Appellate Division of the Supreme Court in the Second Judicial Department. The petition charges the respondent with professional misconduct upon two specifications.
Specification (1) is that on May 19, 1970 and May 24, 1970 the respondent solicited and advised two other attorneys to reduce their legal fee on a zoning application so as to make available a sum of money to be used improperly to assure the granting of the applications. Specification (2) is that the respondent, as a witness under oath at the Fboessel inquiry, falsely denied that he had committed the aforesaid act.
The Justice of the Supreme Court to whom the issues herein were referred has submitted his report and supplemental report to this court in which he concluded that both specifications were sustained. The petitioner now moves to confirm the report and for imposition of discipline and the respondent cross-moves to disaffirm the report and to dismiss the charges.
In our opinion, both charges were sustained by the evidence. Accordingly, the petitioner’s motion is granted and the respondent’s cross motion is denied.
The respondent is suspended from the practice of law for a period of three years, commencing October 1,1974.
Hopkins, Acting P. J., Mabtuscello, Latham, Cohalan and Bbennan, JJ., concur.